Citation Nr: 0832443	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total evaluation based on 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 1992 and July 1998 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 1995, the Board remanded the issue of an increased 
rating for PTSD for further development.  In January 1997, 
the Board again remanded this issue of an increased rating 
for PTSD for further development.  

The Board denied the veteran's claim for increase in November 
1999.  In January 2001, the United States Court of Appeals 
for Veterans Claims (Court) issued an order vacating the 
Board's November 1999 decision.  The Court remanded the case 
to the Board for consideration of the veteran's claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  

In August 2001, the Board remanded this case to the RO for 
further development.  

In December 2002, the Board denied the veteran's claim.  In 
December 2003, the Court issued an order vacating the Board's 
December 2002 decision and remanding the matter for 
consideration by the Board.  

The Board again remanded the case for additional development 
in May 2004, and again in March 2005.  The Board subsequently 
denied the instant claims in a December 2006 decision.  

In February 2008 the Court issued an order vacating the 
Board's December 2006 decision and remanding the case for the 
Board's consideration.

The veteran has changed his representative as indicted on the 
front page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board had failed to explain why the veteran is not entitled 
to referral for extraschedular consideration and why he is 
also not entitled to a total rating.  In this regard, the 
parties agreed that the evidence indicated possible 
interference with employment caused by the veteran's service-
connected PTSD.  Specifically, the parties indicated that VA 
examiners in August 1997 and October 2004 had respectively 
raised the possibility that the veteran might not be capable 
of engaging in gainful employment aside from the family 
business.  

The parties specifically agreed that remand was appropriate 
for VA's consideration of whether the veteran's past work was 
"sheltered" as contemplated by 38 C.F.R. §4.16(b) and to 
supply adequate reasons and bases as to why the veteran is 
capable of securing substantially gainful employment.

The parties also agreed that remand was necessary to allow VA 
to consider the necessity of referral of this case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  On remand, the AOJ should specifically consider 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating.

The Board notes that further development and adjudication of 
the veteran's claim for increase may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

Finally, given the recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Board finds that the 
veteran must be provided with notice regarding what the 
evidence must show to warrant an increase in his disability 
rating for PTSD.  In providing this notice, the AOJ should be 
mindful of the fact that this appeal dates to 1993, and that 
the criteria for evaluating psychiatric disorders was amended 
effective November 7, 1996.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter consistent 
with Vazquez-Flores v. Peake.  The letter 
must inform the veteran that he is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the veteran demonstrating 
a noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life.

2.  The AOJ should conduct a Social and 
Industrial survey and determine whether 
the veteran is employed.  If so, it 
should be determined if the employment is 
marginal.  If not, a survey of past 
employment should be taken, and a 
determination should be made whether past 
employment was marginal or sheltered.  
All pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health should be 
elicited and set forth in the report.  
The examiner should offer an assessment 
of the veteran's current functioning and 
identify the conditions that limit his 
employment opportunities.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his PTSD.  All positive and negative 
findings must be reported.  The examiner 
should opine as to whether service 
connected disability prevents him from 
engaging in a substantially gainful 
occupation.

If upon completion of the requested actions, the claims 
remain denied, the case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




